In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00010-CV


           SYLVIA MENDOZA AND RAYMOND MENDOZA, APPELLANTS

                                            V.

             VICTOR MURRIETA AND YSABEL MURRIETA, APPELLEES

                          On Appeal from the County Court at Law
                                    Bastrop County, Texas
                Trial Court No. 14-16642, Honorable Benton Eskew, Presiding

                                   November 7, 2016

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellants, Sylvia and Raymond Mendoza, appeal the county court’s dismissal of

their de novo appeal, a dismissal based on their failure to make monthly payments into

the registry of the county court as their appeal in a forcible detainer action was pending.

The Mendozas claim that, for a number of reasons, the county court lacked jurisdiction

to enter the dismissal on said basis. They also complain of procedural and substantive

errors in the county court’s judgment. Appellees, Victor and Ysabel Murrieta, maintain

that the county court properly dismissed the Mendozas’ de novo appeal from the justice
court judgment when the Mendozas failed to make timely payments into the registry of

the court. We will vacate that judgment and dismiss this appeal.


                                   Factual and Procedural History


        There is a familial relationship between the Mendozas and the Murrietas. We

learn that, sometime in 2003, the Murrietas agreed to sell a house to the Mendozas. 1

The parties to the transaction all signed a contract memorializing their agreement. At

some point in time, however, all the copies of that agreement were lost. The Mendozas

began making $600.00 monthly payments in 2003. With occasional late or installment

payments, those payments continued until July 2011.                       When accounting for the

payments, Ysabel noted that some of the payments were late and that the Mendozas

also failed to pay property taxes as they had apparently been required to do.


        The Murrietas originally filed a suit for eviction in the justice court, seeking

$22,500.00 in past due rent payments. Two weeks later, that case was dismissed. The

Murrietas filed a second forcible detainer action, this time seeking $9,000 in past due

rent, within the justice court’s jurisdictional limits. The justice court entered judgment in

favor of the Murrietas.


        On de novo appeal from the justice court’s judgment, the county court initially

addressed jurisdictional concerns regarding title based on representations by the

Murrietas’ counsel that there was no written document that touched on the idea that the

Murrietas had intended to sell the property to the Mendozas. However, when Victor


        1
            This fact really only came to light in Victor’s testimony in the county court at law. Up to that
point, it appears, attorneys and judges considered the case as one concerning an oral lease.

                                                     2
testified at a hearing in the county court, he was very clear that the transaction had

begun as one for the sale of the property to the Mendozas. He explained that all parties

had signed the contract but that no one could find a copy of it. He further explained that

the Mendozas failed to pay timely and failed to pay property taxes as agreed and that

they violated the terms of the contract for sale of the property, and, therefore, at some

time “[i]n the first year—probably the first or the beginning of the second year” the

agreement reverted to a month-to-month lease. Of course, no one could confirm that

the contract so provided because, again, no one could find a copy of it. The Mendozas

seem to have taken the position at some point during the interaction that they had

satisfied the terms of the contract, entitling them to title to and possession of the

property.


       Rightfully concerned about this development which seemed to implicate issues of

title, the county court abated the case in that court, pending discovery of the document

or pending the filing of a trespass to try title suit in the district court.


       The parties returned to the county court in November 2015. By this point, the

Murrietas had filed a trespass to try title suit in the 335th District Court of Bastrop

County, in which they again acknowledge that there was an agreement for the sale of

the property but allege that the Mendozas failed to fully perform under that agreement.

Before the county court, both parties sought dismissal, though on different grounds.

The Mendozas urged that the county court lacked jurisdiction over the case in light of

the dispute over title to the property. The Murrietas filed their second motion to dismiss

the case in the county court based on the Mendozas’ failure to make monthly payments



                                                 3
into the registry of the court as ordered by the county court.2                    After hearing the

competing motions, the county court granted the Murrietas’ motion to dismiss based on

the Mendozas’ failure to make payments as directed and ordered that a writ of

possession for the property be issued in the Murrietas’ favor after the expiration of

eleven days. The Mendozas appeal this judgment. We will conclude that the county

court was without jurisdiction to enter this judgment and we will vacate it.


                                Applicable Law: Forcible Detainer


        A forcible detainer action is a special proceeding governed by particular statutes

and rules. Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.). It is

intended to be a speedy, simple, and inexpensive means to obtain possession without

resort to an action on the title. See Mekeel v. U.S. Bank N.A., 355 S.W.3d 349, 352

(Tex. App.—El Paso 2011, pet. dism’d w.o.j.). “To prevail in a forcible detainer action, a

plaintiff is not required to prove title, but is only required to show sufficient evidence of

ownership to demonstrate a superior right to immediate possession.” Rice, 51 S.W.3d

at 709. If it becomes apparent that a genuine issue regarding title exists in a forcible

detainer action, a justice court or county court does not have jurisdiction over the

matter. Mitchell v. Armstrong Capital Corp., 911 S.W.2d 169, 171 (Tex. App.—Houston

[1st Dist.] 1995, writ denied) (citing Haith v. Drake, 596 S.W.2d 194, 197 (Tex. Civ.

App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.)); see Am. Spiritualist Ass’n v. Ravkind,

313 S.W.2d 121, 124 (Tex. Civ. App.—Dallas 1958, writ ref’d n.r.e.). In other words, a

justice or county court presiding over a forcible detainer action lacks jurisdiction in the

        2
          The Murrietas had successfully moved for such dismissal earlier in the proceedings only to
discover later that the Mendozas had paid into the registry of the court as ordered and that the error or
delay in posting was in the record-keeping of the Bastrop County Clerk’s Office.

                                                   4
matter when that action presents a genuine issue of title so intertwined with the issue of

possession that the court must determine title before it awards possession. Yarbrough

v. Household Fin. Corp. III, 455 S.W.3d 277, 280 (Tex. App.—Houston [14th Dist.]

2015, no pet.).


        In determining whether a suit for forcible detainer involves an adjudication of title,

we are not limited to the plaintiff’s pleadings but, instead, look to the “‘gist’ of the case”

after reviewing the entire record. See Black v. Wash. Mut. Bank, 318 S.W.3d 414, 417

(Tex. App.—Houston [1st Dist.] 2010, pet. dism’d w.o.j.); see also Galley v. Hedrick, 127
S.W.2d 978, 981 (Tex. Civ. App.—Amarillo 1939, no writ). Again, “[i]f it becomes

apparent that a genuine fact issue regarding title exists in a forcible detainer suit, the

court does not have jurisdiction over the matter.” Aguilar v. Weber, 72 S.W.3d 729, 732

(Tex. App.—Waco 2002, no pet.). More specifically, a justice court or county court at

law is not deprived of jurisdiction merely by the existence of a title dispute, but is

deprived of jurisdiction only if “the right to immediate possession necessarily requires

the resolution of a title dispute.” Rice, 51 S.W.3d at 713 (quoting Haith, 596 S.W.2d at

196).


        When there is no dispute that the parties agreed to a tenancy relationship in the

event of foreclosure, the tenancy relationship provides an independent basis for

resolving the issue of possession. See Yarbrough, 455 S.W.3d at 282; Rice, 51 S.W.3d

at 712. “Without a landlord-tenant relationship, the justice court could not determine the

issue of immediate possession without necessarily determining the owner of the real

estate pursuant to the contract between the parties.” Rice, 51 S.W.3d at 712–13.



                                              5
       With that, it has been recognized that, where a contract for deed has been

established, but a landlord-tenant relationship has not, the justice court lacks jurisdiction

over a forcible detainer case because a determination of title will ordinarily be required.

See id. at 712 (citing Am. Spiritualist Ass’n, 313 S.W.2d at 124–25); see also Aguilar, 72
S.W.3d at 732 (observing that, “[i]f the right to immediate possession depends upon title

to the property under the terms of the contract for deed, the county court at law lacks

subject matter jurisdiction to issue the writ of possession”). In fact, some courts treat

the establishment of a tenancy relationship as a reliable touchstone on the jurisdictional

considerations: “One indication that a justice court (and county court on appeal) is

called on to adjudicate title to real estate in a forcible detainer case—and, thus, exceed

its jurisdiction—is when a landlord[-]tenant relationship is lacking.” See Aguilar, 72
S.W.3d at 733 (citing Rice, 51 S.W.3d at 712 n.4); see also Ward v. Malone, 115
S.W.3d 267, 270 (Tex. App.—Corpus Christi 2003, pet. denied).


                                          Analysis


Was Title So Intertwined with Possession?


       The case at bar presents a scenario much like that examined in Valdez v.

Gonzalez Equities, Ltd., No. 04-12-00466-CV, 2013 Tex. App. LEXIS 9061 (Tex. App.—

San Antonio July 24, 2013, no pet.) (mem. op.). In Valdez, Valdez purchased the house

by making a down payment and monthly payments to Gonzalez Equities. See id. at *1.

The parties would later disagree as to whether the monthly payments were made

pursuant to a contract for deed or a rental arrangement. Id. at *1–2. When Gonzalez

Equities became dissatisfied with Valdez’s failure to pay taxes and insurance on the


                                             6
property, the relationship soured.    See id. at *2.   The Valdez court noted that the

correspondence from Gonzalez Equities referred to a contract but alternated between

identifying the contract as one involving a purchase or one involving a rental agreement.

See id. After Gonzalez Equities filed a forcible detainer action in the justice court, the

justice court entered judgment in favor of Gonzalez Equities. Id. The county court to

which Valdez appealed that judgment concluded that it had jurisdiction to hear the

matter and concluded that the parties shared a landlord-tenant relationship upon which

it awarded possession to Valdez. See id. at *2–3. Ultimately, both parties acknowledge

that their original agreement was a contract for deed for purchase of the home. See id.

at *5. The parties, however, disagreed as to whether the contract was oral or written

and whether Valdez remained a purchaser under the contract or became a tenant-at-will

at some point. See id. The Valdez court considered the entire record to determine the

“gist” of the case and, in so doing, concluded that resolution of the issue of possession

on those facts necessarily involved resolution of the matter of title, over which the

justice court and county court lacked jurisdiction. See id. at *7–11.


       Valdez also discussed another case involving analogous facts: Rodriguez v.

Sullivan, 484 S.W.2d 592 (Tex. Civ. App.—El Paso 1972, no writ). In Rodriguez, the

property in controversy was the subject of a purchase-sale contract executed between

Rodriguez and Sandoval.       See id. at 593.     Sandoval alleged that Rodriguez had

become delinquent on his payments nine years later, and Sandoval gave Rodriguez

notice of the default and intent to accelerate. See id. Sandoval sought possession of

the property at that point. See id. Rodriguez responded that he had complied with the

terms of the contract and paid the amount he owed under that contract.            See id.


                                             7
However, as is the case here, the contract had been lost. See id. The El Paso court

concluded that the justice court’s judgment was void as having been entered without

jurisdiction to do so because the dispute necessarily called for resolution of questions

concerning title to the land at issue. See id. (citing Am. Spiritualist Ass’n, 313 S.W.2d at

124).


        Here, all parties seem to acknowledge that the Mendozas originally took

possession of the home under an agreement to buy the home from the Murrietas. We

do not know the precise terms of that written contract, as no one has been able to

produce a copy of it. Nonetheless, the record reveals that, in order to resolve the issue

of possession, the lower courts would have had to resolve the issue of title that has

been implicated by the fact that the Mendozas and Murrietas agreed that the house

would be sold to the Mendozas and seemed to have performed under that contract for

some amount of time. Indeed, if we were to look for more indications that there was an

agreement to sell at some point, the Murrietas’ own accounting documents show that

the Mendozas were responsible for paying property taxes on the property, which is an

exceedingly uncommon term in a rental agreement.


        The Murrietas maintain that the Mendozas’ late payments and failure to pay

property taxes constituted a breach of the parties’ written agreement and caused the

relationship to revert to a landlord-tenant relationship, but no one was able to establish

the terms by which that did or did not happen and, if so, when. The Mendozas claim

that they satisfied the terms of the contract. When it became clear at the hearing in the

county court that the parties had entered into a contract for purchase, then the superior

right of possession could no longer be determined by reference to the previously

                                             8
presumed landlord-tenant relationship among the parties. When it came to light that

there was, in fact, a contract for the sale of the property that had been lost, that the

Murrietas claim tenancy on the basis that the contract so provided, and that the

Mendozas asserted that they satisfied the terms of that contract, then title to the

property became so intertwined with the issue of possession that the right to immediate

possession could not be determined without a determination as to title, and neither the

justice court nor the county court had jurisdiction to act in the matter.


         Based on our review of the entire record, we conclude that the right to

possession in the instant dispute cannot be determined without first resolving issues

regarding title to the property. Therefore, the lower courts were without jurisdiction to

render any judgment or issue any writ of possession in this matter. We conclude that

the justice court and the county court lacked jurisdiction over this matter because the

issue of immediate possession necessarily implicates issues of title on these particular

facts.


Impact of Want of Jurisdiction


         Appellate court jurisdiction of the merits of a case extends no further than that of

the court from which the appeal is taken. See Nabejas v. Tex. Dep’t of Pub. Safety, 972
S.W.2d 875, 876 (Tex. App.—Corpus Christi 1998, no pet.).                   A county court’s

jurisdiction on appeal extends only as far as the justice court’s jurisdiction. See Ward,
115 S.W.3d at 269; Rice, 51 S.W.3d at 708. It follows then that, when the justice court

and, thereby, the county court lacked jurisdiction over the matter, an appellate court

only has jurisdiction to set the judgment aside and dismiss the cause. See Aguilar, 72
9
S.W.3d at 731; Dallas Cty. Appraisal Dist. v. Funds Recovery, 887 S.W.2d 465, 468

(Tex. App.—Dallas 1994, writ denied).


                                        Conclusion


      Accordingly, we vacate the county court’s judgment dismissing the Mendozas’ de

novo appeal for failure to pay into the registry of the court—a disposition the effect of

which is to also dissolve any pending writ of possession issued in connection with the

void judgment—and dismiss the underlying cause for want of jurisdiction. See TEX. R.

APP. P. 43.2(e). Because our jurisdiction extends no further than that of the court from

which appeal was taken, we also dismiss this appeal. See TEX. R. APP. P. 43.2(f).




                                                      Mackey K. Hancock
                                                         Justice




                                            10